Citation Nr: 1214928	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for epilepsy.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The appellant had active service from December 4, 1989 to January 2, 1990.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2007, June 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) RO in Houston, Texas.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the appellant's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

The RO, in an August 2010 rating decision, denied the appellant's claim of entitlement to nonservice-connected disability pension benefits.  In a statement received in later in August 2010, the appellant indicated that he disagreed with the RO's denial of his claim.  His statement may be reasonably construed as expressing disagreement with the RO's rating decision, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

The Board notes that, in his August 2009 and June 2010 VA Form 9, the appellant requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office.  The appellant was scheduled for such a hearing in March 2010, but failed to report as scheduled.  However, it appears that the appellant has not indicated that he intended to withdraw his request for a Travel Board hearing; to the contrary, statements from the appellant, dated in February 2010, indicate that the appellant desires to appear at a hearing before a Veterans Law Judge of the Board at the RO, and wished to have his hearing date postponed to an unspecified later date.  Date stamps on the appellant's communications indicate that the Veteran's request for a postponement was not forwarded to the San Antonio RO prior to the date of the scheduled hearing, despite its receipt at the Houston RO in February 2010.  As such, the appellant should be afforded an opportunity to provide testimony as to the issues on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

The Board observes that the appellant is currently incarcerated, and that the duty to assist incarcerated veterans requires that VA tailor its assistance to meet the particular circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States Court of Appeals for Veterans Claims (Court) addressed a similar situation in which the Board had remanded a case for a VA psychiatric examination.  Id. at 187.  The RO indicated the examination could not be conducted because of the veteran's incarceration and informed him that "since no current medical evidence is available, no change is warranted in the current evaluation of your [PTSD]."  Id. at 188.  The Court held that, because the record did not contain information concerning the RO's efforts to have an examination conducted at the correctional facility by a fee-based or VA physician, the unique circumstances of that case required a remand "to provide the Secretary with another opportunity to fulfill his statutory duty to assist this appellant in developing the facts of his claim."  Id. at 191.  

Nevertheless, the Court also indicated that, notwithstanding the duty to assist, VA is not authorized by statute or regulation to subpoena the warden of a state correctional facility and direct the release of the appellant from that facility.  Id.   In short, providing the Veteran with a hearing is contingent on the actual feasibility of accommodating his situation and circumstances of confinement, bearing in mind an examination only may be possible if some sort of mutual arrangement can be made.

Accordingly, the case is REMANDED for the following action:

1. Issue the appellant a statement of the case with respect to the issue of entitlement to nonservice-connected disability pension benefits.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the appellant submits a timely substantive appeal concerning these additional issues should the issue be forwarded to the Board for appellate consideration.

2.  The appellant should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the appellant at his most recent address of record and a copy of such notice shall be associated with the appellant's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


